Dear Secretary Carnahan:
This office received your letter of March 13, 2006, submitting to us a revised summary statement prepared under Section 116.334, RSMo, for a constitutional amendment submitted by Ron Calzone and Missouri Citizens for Property Rights (version 2) to amend Article VI, Section 21 relating to eminent domain. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to change the power of any constitutionally chartered city or county to:
  • Prohibit their use of eminent domain to acquire and resell property found to be blighted, substandard or unsanitary for the purpose of clearance, redevelopment or rehabilitation; and
  • Allow them to require owners of property which is found to be a public nuisance to abate or clean up the nuisance and, if the property owner fails to do so in a reasonable time, allow the local government to pay for the abatement and impose a lien to recover the cost?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General